Citation Nr: 1739115	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14 42 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.  

5.  Entitlement to a compensable rating for bilateral plantar fasciitis and pes planus prior to September 7, 2011, and in excess of 30 percent from that date.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to April 1990 and October 1991 to May 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2016, a hearing was held before the undersigned38 U.S.C.A. § 7107(c) (West 2014).   

The reopened claims for service connection for left ear hearing loss and headaches; service connection for sleep apnea and an increased rating for pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and headaches was denied by an October 1998 rating decision; the Veteran was notified of this decision and of his appellate rights in an October 1998 letter; he did not perfect a timely appeal with respect to these matters following a March 1999 statement of the case addressing these matters, and no pertinent exception to finality applies.

2.  Service connection for headaches was denied by June 2002 and January 2003 rating decisions; the Veteran was notified of the January 2003 decision and of his appellate rights in a January 2003 letter; he did not perfect a timely appeal with respect to the matter of entitlement to service connection for headaches following the January 2003 rating decision or submit additional evidence during the appeal period, and no pertinent exception to finality applies.

3.  Evidence associated with the record since the October 1998 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the claim for service connection for left ear hearing loss.

4.  Evidence associated with the record since the October January 2003 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the claim for service connection for headaches. 

5.  The Veteran has current tinnitus that began in service.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied service connection for bilateral hearing loss and headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  The January 2003 rating decision that denied service connection for headaches is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

3.  New and material evidence has been received to reopen the previous denials of the claims for service connection for left ear hearing loss and headaches.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic disease of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as sensorineural hearing loss as an organic disease of the nervous system) listed under 38 C.F.R. 3.309(a), such as disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a) (2017).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b).  Thus, under 38 C.F.R. § 3.156(b), "A must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in
38 C.F.R. § 3.156 (a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Summarizing the pertinent facts and procedural history with the above criteria in mind, service connection for bilateral hearing loss and headaches was denied by an October 1998 rating decision.  The Veteran was notified of this decision, and of his appellate rights, in an October 1998 letter.  Although he filed a notice of disagreement with this decision, he did not perfect an appeal by submitting a timely substantive appeal following the issuance of a March 1999 statement of the case.  No additional service department records have since been associated with the claims file warranting reconsideration of the claims for service connection for bilateral hearing loss and headaches.  Therefore, the October 2008 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. § 7105(c) (West 1991) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) (2017).  The October 2008 rating decision is the most recent final denial of the claim for service connection for bilateral hearing loss on any basis.  

Additional rating actions in June 2002 and January 2003 (within the one year appeal period following the June 2002 rating decision) again denied the Veteran's claim for service connection for headaches.  The Veteran was notified of the January 2003 decision, and of his appellate rights in a January 2003 letter.  He did not perfect a timely appeal with respect to the matter of entitlement to service connection for headaches following the January 2003 rating decision, and no pertinent exception to finality applies.  Therefore, the January 2003 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. § 7105(c) (West 1991) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) (2017).  The January 2003 rating decision is the most recent final denial of the claim for service connection for headaches on any basis.  

The evidence of record at the time of the October 1998 and January 2003 final rating decisions included the service treatment reports, which did not reflect hearing loss or evidence of a chronic disability due to headaches, as opposed to merely symptoms thereof.  

Review of the record received since the final rating decisions at issue in conjunction with the petitions to reopen the claim for service connection for left ear hearing loss and migraine headache includes the sworn testimony of the Veteran relating problems with hearing loss in the left ear and headaches from service to the present time, assertions he is competent to make as a layperson.  Charles, supra.  Also submitted are VA audiology reports indicating the Veteran has been fitted with hearing aids in each ear (se e.g., September 26, 2016, VA audiology note) and VA outpatientient treatment reports that reflect multiple VA problem lists that include migraine headaches (see also October 27, 2014, VA primary care note reflecting complaints of two to three episodes of migraine headaches per month).  

Such evidence and sworn statements (presumed to be credible pursuant to the holding in Justus)-which were not of record at the time of the final rating decisions in question and are not cumulative or duplicative of other evidence then of record-raises a reasonable probability of substantiating the claims for service connection for left hear hearing loss and headaches, particularly under the low threshold for making such a determination as contemplated by Shade.  As such, the Board finds there is evidence received since the final rating decisions in question that is both new and material, and that the criteria for reopening the claims for service connection for left ear hearing loss and headaches are therefore met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, supra.

Tinnitus

With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles v. Principi, 16 Vet App 370 (2002).  Tinnitus is a disease of the nervous system and as such is a chronic disease under 38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307, 3.309.  The link between an in-service injury and the current disease can be established with evidence of a continuity of symptomatology.  The Veteran has testified that he experienced a continuity of tinnitus symptoms following noise exposure in service.  The Board sees no reason to question the credibility of these reports.  The August 2011 and July 2012 VA audiometric examinations provide negative opinions, but did not reflect consideration the Veteran's reports of problems with tinnitus from service to the present time.  Accordingly, the criteria for service connection for tinnitus are satisfied.


ORDER

As new and material evidence to reopen the Veteran's claim for service-connection for left ear hearing loss has been received, to this extent only, the appeal is granted.

As new and material evidence to reopen the Veteran's claim for service-connection for headaches has been received, to this extent only, the appeal is granted.

Service connection for tinnitus is granted.


REMAND

Remand is necessary to address the reopened claims for service connection for left ear hearing loss and headaches so as to fulfill the duty to assist and to ensure that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  In this regard and as indicated above, the Veteran has submitted competent sworn testimony that he has had problems with left ear hearing loss and headaches since service.  Specifically with respect to hearing loss in the left ear, the Veteran has asserted that his hearing loss has worsened since he was last afforded a VA examination to assess his hearing acuity in July 2012, at which time a negative etiology opinion was in part based on the fact that the Veteran did not hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 (2017) (an August 2011 VA audiometric examination also resulted in a negative nexus opinion in part based on there not being hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.) 

Given the testimony as to worsening hearing loss in the left ear since the August 2011 and July 2012 VA examinations-and the possibility that hearing acuity in the left ear has worsened to the point as to result in current hearing loss disability as defined by 38 C.F.R. § 3.385-the undersigned finds that the Veteran should be afforded a VA audiometric examination to address his claim for service connection for left hearing loss that, unlike the August 2011 and July 2012 VA examinations, includes an opinion as to whether the Veteran has a current hearing loss disability in the left ear that is related to service which reflects consideration of the competent lay assertions of continuity of hearing loss from service the present time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion); Barr, supra, 21 Vet. App. at 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

With respect to headaches, given the competent lay reports of continuity of problems with headaches from service to the present time, the undersigned finds that a VA examination that includes an opinion as to whether he has a current disability due to headaches that is related to service which reflects consideration of the competent lay assertions of continuity is necessary to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Dalton, supra.  

With respect to sleep apnea, the Veteran, as well as his wife, testified as to the existence of severe snoring by the Veteran associated with breathing difficulties from service and shortly thereafter until the present time.  Such manifestations are lay observable, and the record reflects a diagnosis of severe obstructive sleep apnea after a sleep study conducted at a private medical facility in February 2004.  Therefore, and as the medical opinion addressing this matter following a June 2012 VA examination did not reflect consideration of these competent lay assertions, the AOJ will be requested to arrange for a VA examination addressing the claim for service connection for sleep apnea that includes an opinion that documents consideration of the competent lay assertions of continuity of relevant symptomatology.  Dalton, Barr, supra. 

With respect to the clam for an increased rating for the service connected bilateral plantar fasciitis and pes planus, the Veteran was last afforded a VA examination to assess the severity of this disability in October 2009, and the Veteran testified as to worsening impairment associated with this disability since this examination.  As such, the AOJ will be requested to afford the Veteran a VA examination to determine the current severity of the Veteran's service connected bilateral plantar fasciitis and pes planus so as to fulfill the duty to assist the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  

Finally, the record reflects receipt of pertinent evidence since the June 2014 statement of the case, including VA outpatient treatment reports dated through March 2017 and sleep apnea and headaches VA Disability Benefits Questionnaires completed by a private physician in March 2017.  As this evidence is not subject to automatic waiver, and the Veteran has not expressly waived initial consideration of this evidence by the AOJ, a supplemental statement of the case (SSOC) that reflects consideration of this evidence is required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine whether left hear hearing loss is the result of a disease or injury in active service.  , The examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that any left ear hearing loss identified since 2012 as defined by 38 C.F.R. § 3.385 was caused or aggravated by noise exposure or any other injury in service?  

Please discuss whether it is at least as likely as not that current left ear hearing loss is a delayed response to in-service noise exposure.  Consider current medical literature in this regard.

The examiner should provide reasons for these opinions that include the Veteran's reports of the onset and continuity of symptoms.  The examiner should provide reasons if the Veteran's reports are rejected. 

2.  Schedule the Veteran for a VA examination to determine whether sleep apnea is related to a disease or injury in service.  The VA electronic record should be provided to the examiner for review.  The examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that sleep apnea had its onset in, or is otherwise caused or aggravated by a disease or injury in active service?  

The examiner should provide reasons for these opinions that include the Veteran's reports of the onset and continuity of symptoms.  The examiner should provide reasons if the Veteran's reports are rejected. 

3.  Schedule the Veteran for a VA examination to determine whether he has a current headache disorder that is related to service.  The examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's has a current disability due to migraine or any other type of headaches that had its onset in, or is otherwise the result of, a disease or injury in service?  

A complete rationale for the opinion should be provided, and the rationale for a negative opinion should reflect specific consideration of the competent lay assertions relating headaches from service to the present time.

4.  Arrange for a VA examination to determine the current severity of the service connected bilateral plantar fasciitis and pes planus.  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order..  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


